Case 1:20-cr-00135-JMF Document 492 Filed 07/30/21 Page 1of1

KAPLAN HECKER & FINK LLP 350 FIFTH AVENUE | 638° FLOOR

NEW YORK, NEW YORK 10118
TEL (212) 763-0883 | FAX (212) 564-0883

WWW.KAPLANHECKER.COM

July 29, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

RE: United States v. Arguedas ef al. (Denise Bullock), 20 Cr. 135 (JMF)

Dear Judge Furman:

Our client, Denise Bullock, is on pretrial supervision under terms most recently modified
by Your Honor’s order of May 24, 2021. (See ECF 401.) Those terms permit Ms. Bullock to
travel to Philadelphia to visit her daughter with permission from the Court. (See id. at 3.)

Ms. Bullock’s daughter turns three next week. We write to seek permission for Ms.
Bullock to go to Philadelphia on Wednesday, August 4, spend her daughter’s birthday with her on
Thursday, August 5, and return to New York City on the morning of Friday, August 6. Pretrial
Services does not object to Ms. Bullock traveling to Philadelphia for her daughter’s birthday, but
does not consent as a matter of policy to requests for overnight travel from pretrial supervisees on
curfew. The Government defers to Pretrial’s position.

We thank the Court for its consideration of this request.

Respectfully submitted,

Application GRANTED. The Clerk of he
Court is directed to terminate ECF No. Hit

490. SO ORDERED. enna M. Dabbs

Justin Horton

Brandon C. Thompson
Sr KAPLAN HECKER & FINK LLP

350 Fifth Avenue, Suite 7110

New York, New York 10118

July 30, 2021 Telephone: (212) 763-0883
jdabbs@kaplanhecker.com
jhorton@kaplanhecker.com
bthompson@kaplanhecker.com
Counsel for Denise Bullock

ce: AUSAs Brandon Harper et al (via ECF); PSO Ashley Cosme (via email)
